Citation Nr: 0605117	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 
percent for service-connected restrictive airway disease, 
status post, pulmonary tuberculosis, far advanced, arrested.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of May 2004 and March 2005.  This 
matter was originally on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Board notes that the RO continued to assign a 30 percent 
disability rating for the veteran's service connected 
restrictive airway disease, status post, pulmonary 
tuberculosis, far advanced, arrested and denied his service 
connection claim for tinnitus in its August 2002 rating 
decision.  In September 2002, the veteran filed his notice of 
disagreement and was, later that month, issued a Statement of 
the Case.  The veteran subsequently perfected his appeal in 
November 2002.  

In a December 2004 rating decision, the RO increased the 
veteran's disability rating for his service-connected 
restrictive airway disease from 30 percent to 60 percent.  
The RO also deferred its decision regarding the veteran's 
tinnitus claim pending a VA audiological examination with an 
Ear, Nose, and Throat (ENT) specialist to determine the 
relationship between streptomycin injections received in 1947 
and 1948, which the veteran received to treat his 
tuberculosis, and the onset of tinnitus.  
  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In the Board's March 2005 Remand, the Board instructed that 
any tests conducted in conjunction with the August 2004 VA 
examinations, including pulmonary function tests, should be 
associated with the claims file.  The Board also requested 
that the claims file be forwarded to the August 2004 VA 
examiner so that he may confirm review of the claims folder 
and comment on the June 2002 VA examiner's opinion regarding 
the need for further testing prior to the final determination 
of the veteran's pulmonary status.  In addition, the Board 
requested that the veteran be afforded the appropriate VA 
examination with an Ear, Nose, and Throat specialist to 
determine the etiology of his present tinnitus.  

Upon review of the claims file, the Board notes that the RO 
has not fully complied with the Board's instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining 
that the Board is obligated by law to ensure that the RO 
complies with its directives).  Although the record shows 
that the August 2004 VA examiner did provide a supplemental 
medical opinion that included confirmation of his review of 
the claims file and commented on the June 2002 VA examination 
report in June 2005, the Board notes that there are no 
reports of any tests performed in conjunction with the August 
2004 VA examination, to include a report of the August 2004 
pulmonary function tests (PFT), associated with the claims 
file.  Therefore, the Board again requests that reports of 
any tests performed in conjunction with the August 2004 VA 
examination, including the PFT report referenced in the 
examination report, should be obtained and associated with 
the claims file.    

In regard to the requested VA examination, a Compensation and 
Pension Exam Inquiry form notes that the veteran's nose, 
sinus, larynx, pharynx examination was "cancelled by MAS" 
and that the veteran "failed to report" in May 2005.  There 
is also, however, a May 2005 handwritten note by an unknown 
author in the lower right hand corner of the form that the 
request was only for an opinion and not an examination.  
Correspondence dated in October 2005 from the veteran's 
representative submitted in lieu of VA Form 646 notes that a 
copy of the letter sent to the veteran advising him to report 
for a VA examination with an ENT specialist is not of record.  
The Board also observes that it is not of record.  Therefore, 
the Board finds that the RO must obtain a copy of the 
aforementioned letter and associate it with the claims 
folder.  If the letter is not available, then the veteran 
must be afforded a VA examination with an ENT specialist that 
will include a medical nexus opinion regarding the etiology 
of the veteran's claimed tinnitus based on review of the 
veteran's claim file as previously instructed in the March 
2005 remand.  


Accordingly, the case is REMANDED for the following actions:

1.  Please associate reports of any tests 
conducted in conjunction with the August 
2004 VA examination, including the 
pulmonary function tests report, with the 
veteran's claims file.  If the report is 
unavailable, please arrange for 
appropriate reexamination and pulmonary 
function testing.

2.  Please obtain a copy of the letter sent 
to the veteran advising him to report for a 
scheduled VA examination with an ENT 
specialist and associate it with the claims 
folder.  If the letter is not available, 
then the veteran should be afforded a VA 
medical examination with an ENT specialist 
to ascertain the etiology of his claimed 
tinnitus.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any tinnitus found on examination 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to the 
streptomycin injections received between 
1947 and 1948 for treatment of tuberculosis 
or otherwise to military service.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

3.  Thereafter, the veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The purpose of this remand is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


